Shareholder meeting On April 28, 2009, an adjourned session of the Annual Meeting of the Shareholders of John Hancock Tax-Advantaged Dividend Income Fund was held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting upon the proposals listed below: Proposal 1: Election of six Trustees to serve until their respective successors have been duly elected and qualified. PROPOSAL 1 PASSED FOR ALL TRUSTEES ON APRIL 28, 2009. WITHHELD FOR AUTHORITY Deborah C. Jackson 20,011,128 1,173,147 Charles L. Ladner 20,024,167 1,160,108 Stanley Martin 20,048,566 1,135,709 John A. Moore 20,030,946 1,153,329 Gregory A. Russo 20,063,140 1,121,135 John G. Vrysen 20,058,284 1,125,991 Proposal 2: To adopt a new form of investment advisory agreement. PROPOSAL 2 PASSED ON APRIL 28, 2009. For 16,322,454 Against 796,827 Withheld 524,230 Broker Non-Votes 3,522,764 Proposal 3: To approve Analytic Investors, LLC as a subadviser to John Hancock Tax-Advantaged Dividend Income Fund. PROPOSAL 3 PASSED ON APRIL 28, 2009. For 16,329,593 Against 790,532 Withheld 541,386 Broker Non-Votes 3,522,764
